Title: John Quincy Adams to Abigail Adams, 12 February 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            4.
            My Dear Madam.
            The Hague 12 February. 1795.
          
          The arrival of the french Army in this Country, as the friends and allies of the Batavian People, and the Revolution, which has abolished the Stadholdership, the nobility, the former States of the Provinces, and the Regencies of the Cities, will undoubtedly be a subject of considerable attention in our Country; perhaps it may give occasion to many groundless rumours and reports, and possibly you may feel more than usually desirous to hear from your children, though there was no occasion for anxiety on their account.
          You may therefore rest assured, that every thing here is in perfect tranquility; that personal liberty, individual property, and private opinions have not ceased for a moment to be respected. That with

seventy thousand french Republicans in the Province, the Streets of the Cities are as quiet as those of Boston. That among the People even the partizans of the former Government are not injured, molested or insulted, but only disarmed, and in short that all the external appearance of an alteration is a three coloured instead of a yellow ribband.
          But we seem to be entirely secluded from the rest of the world. All the foreign communications are interrupted; even that with France is not yet restored. Intelligence from America therefore has become more uncommon, and more inaccessible than ever.— In the course of five months since we sailed from Boston, one short Letter from the Secretary of State constitutes, the whole receipt of our Correspondence from our Country. We hope you will not miss the opportunity of any vessel from Boston to Amsterdam or Rotterdam; and indeed as the communication with England from hence, may continue to be interrupted, We wish our friends also to write us by the way of Hamburg or Bremen; enclosing their Letters in the former case, to John Parish, & in the latter to Arnold Delius, Consuls of the United States in those two Ports.
          The Winter has been very unusually severe, but appears now to be breaking up. With respect to ourselves, the best information we have to give you is that we are in good Health and Spirits; we can hardly imagine a greater pleasure than we should receive in hearing the same from you.
          Tilly is well too, and has got to be very serviceable. His Honesty makes him extremely valuable to us, for that quality has not become more common among the Servants to be had in Europe, than it was seven years ago.
          The Messrs: Willink will send you the Articles, for which you sent as soon as possible; but there has hitherto been no opportunity to Boston, and we can scarcely foresee when there will be.
          Please to remember us in duty and affection to our venerable Grandmother, and to our other relations and friends at Quincy and Boston.
          From your affectionate Son
          
            John Q. Adams.
          
        